Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 1 of 12 PageID #: 1

                                                                      F~LED
                                                                     NQV 1 8 ~                  AttachanentA
                                                                US. D~STRft~t ~U~TN~
                                                                 MARtINSi~U~G WV 25401

                           IN THE UNITED STATES DISTRICT COURT
                       FOR TIlE NORTHERN DISTRICT OF WEST VIRGINIA


             MR. CASEY LUCZAK
              (PLAINTIFF)


      Yourfull name                                                FEDERAL CIVIL RIGHTS
                                                                         COMPLAINT
                                                                       (BIVENS ACTION)

      v.                                                 Civil Action No.:       ______________



                                                         (To be assigned by the Clerk of Court)
           MS. ANGELA P. DUNBAR
            (Regional Director/BOP)
           MR. JOE COAKLEY                                                         -


            (Former Warden/USP Hazelton)                                                    ~~
           MR. A. MORI
            (Acting Camp Administrator)
           MS. R. THOMPSON
            (Former Camp Administrator/USP Haz)
           MS. L. SMITH
            (Acting Camp Administrator)
           MR. B. FRIEND
            (Health Services Administrator/BOP)
           DR. GREGORY MIMS
            (Medical Doctor/BOP)
           MR. A BAUGHMAN
            (Camp Counselor)
           MS. B. DUGAN
            (Camp Case Manager)
           MS. LEANNE M. VONDEHAAR

           BUREAU OF PRISONS

           U.S PROBATION OFFICE
             (Covington, Kentucky)


       Enter above thefull name ofdefendant(s) in this action




 United States District Court                                         Northern DL~trict of West Virginia-2013
Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 2 of 12 PageID #: 2



 I.       JURISDICTION

 This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
 Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
 this action pursuant to Title 28 U.S.C. §~ 1331 and 2201.

 II.      PARTIES

 In Item A below, place yourfull name, inmate number place ofdetention, and complete mailing
 address in the space provided.

                                                Mr. Casey Luczak                                 #42940-048
          A.       Name of Plaintiff:_________________ Inmate No.:                            _____________



                   Address:. p. 0. Box 17124, Ft. Mitchell, Kentucky 45017


 In Item B below, place thefull name ofeach defendant~. his or her officialposition, place of
 employment, and address in the space provided.




           B.       Name of Defendant: See below. There are 12 named defendants.
                    Position:      See below.
                                _____


                    Place of Emplciymeiit:     See below.
                                                   ___


                    Address:     See below. _________________________________________
                                 —




                    Was this Defendant acting under the authority or color of federal state
                    law at the time these claims occurred?       es         D No

                    If your answer is “YES,” briefly explain:
           All 12 named defendants deprived the plaintiff of his rights under color of law, as detailed
           herein.

           Section 242 of Title 18 makes it a crime for a person acting under color of any law to willfully deprive
           a person of a right or privilege protected by the Constitution or laws of the United States.
           For the.purpose of Section 242, acts under “color of law” include acts not only done by federal, state,
           or local officials within the their lawful authority, but also acts done beyond the bounds of that
          ‘official’s lawful authority, if the acts are done while the official is purporting to or pretending to act in
           the performance of hislher official duties.
           1. Defendant Ms. Angela P. Dunbar is an adult individual whose position with the Bureau of Prisons
              is, Regional Director. Mid-Atlantic Region, 302 Sentinel Drive (#200), Annapolis Junction,
                Maryland 20701.



 United States District Court                            2.                    Northern District of West Virginia-2013
   Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 3 of 12 PageID #: 3


         2.    Defendant Joe Coakleyis an adult individual whose position with the Bureau of Prisons (BOP))
              was Warden, USP Hazelton, 1640 Sky View Drive, Bruceton Mills, West Virginia 26525.
         3. Defendant Mr. A. Mon is an adult indMdual whose position with the Bureau of Prisons varies
              but for purposes of this lawsuit he served, for a period of time, as Acting Camp Administrator at
              USPHazelton.
         4. Defendant Ms. R. Thompson is an adult individual who served as Camp Administrator, for a
              period of time, at USP [lazelton. It appears she has since been transferred to: FCI Pekin, 2600 S.
              Second Street, Pekin, Illinois.
        5. Defendant Ms. L. Smith is an adult individual who is employed by the BOP, having served as
              Acting Camp Administrator:and other related functions. As of last notice she was still employed
             -at USP Hazelton, 1640 Sky View Drive, Bruceton Mills, West Virginia 26525.
         6. Defendant B. Friend is an adult individual employed by the BOP as a Health Services
            -Administrator, USP Hazelton, 1640 Sky View Drive, Bruceton Mills, West Virginia 26525.
        7. Defendant Dr. Gregory Mims serves as a licensed medical practitioner for the BOP, with
              supervisory responsibility. He practices medicine at USP Hazelton, 1640 Sky View Drive,
              Bruceton Mills, West Virginia 26525
        8. Defendant Andrew Baughman serves as a Camp Counselor at USP Hazelton. He is an adult
              individual in location at IJSP llazefton, 1640 Sky View Drive, Bruceton Mills, West Virginia 26525.
         9. Defendant Ms. Brandy Dugan is an adult individual who is employed by the BOP as a Camp Case
              Manager, JJSP Hazelton, 1640 Sky View Drive, Bruceton Mills, West Virginia 26525.
        10. Defendant Leanne M. Vondehaar is a probation officer in Kentucky located at U.S. Probation
              Office, U.S. Courthouse, 35 W. Fifth Street, Room 116, Covington, Kentucky 41011. She is an
              adult individual who encroached her authoritative boundaries.
        ii. Defendant Bureau of Prisons must be recognized inwardly as an inept agency of the
              Department of Justice. Not only did it condone the improper course of action employed by the
              individual co-defendants so named inside, it must be held liable under the “failure to train”
              theory.
        12. Defendant U.S. Probation Office, Covington, Kentucky, located per Section #11 above, is being
              named as a defendant in this lawsuit because of its simple opacity in condoning the actions of
              this incompetent probation officer, Leanne M. Vondehaar, whose actions extended beyond
              her authoritative responsibility.



ifi.     PLACE OF PRESENT CONFINEMENT

Name of Prison! Institution:
                Satellite Prison Camp Hazelton, Bruceton Mills, West Virginia (Released on 4/9/2019)
         A.       Is this where the events concerning your complaint took place?
                          l3Y3~es     U. No


                  If you answered “NO,” where did the events occur?




United States District Court                                            Northern District of West Virginia-2013
Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 4 of 12 PageID #: 4


          B.       Is there a prisoner grievance procedure in the institution
                   where the events occurred?       Ø4es         Cl No


          C.       Did you flie a grievance concerning the facts relating to this complaint in the
                   prisoner grievance procedure?
                         [VYes          Cl No


          D.       If your answer is “NO,” explain why not: ______________________




          B.       If your answer is “YES,” identify the administrative grievance procedure
                   number(s) in which the claims raised in this complaint were addressed
                   and state the result at level one, level two, and level three. ATTACH
                   GRIEVANCES AND RESPONSES:

                   LEVEL 1                              See below.
                   LEVEL 2
                   LEVEL 3        ______________________________________




   EXHAUSTION OF REMEDIES DOCTRINE

      While the “exhaustion of remedies” doctrine oftentimes materializes in these civil action complaints,
  it cannot serve as a procedural trap in the instant action. In fact, it Will solidify the plaintiff’s accusation
  that the Bureau of Prisons was constituent to the plaintiff’s false imprisonment and abuse of process, in
  conjunction with his malicious prosecution averment.

      It was through the BOP Administrative Remedy Process that the Bureau became aware of the
  plaintiWs fatally defective indictment and the illegal amending of that indictment in his PSR while under
  the jurisdiction of the BOP. Its failure to file a motion for reduction in sentence to his sentencing court,
  being fully aware of these extraordinary and compelling reasons pursuant to USSG 1B1.13, Application
  Note (a)(A)(iv) demonstrated its improper and tortious use of a legitimately named prison process.

      Supreme Court decisions make it clear that prison officials are expected to know the constitutional
  rights of prisoners. This places the burden on prison officials to keep themselves apprised of the current
  state of the law. Ignorance cannot be a defense for these officials or the BOP when confronted with a
  lawsuit for monetary damages.                                                                                      V




     As contestable as the Prison Litigation Reform Act (PLRA) is, it requires prisoners to exhaust “such
  administrative remedies as are available” before a lawsuit can prevail. According to the Supreme Court,
  proper exhaustion serves the PLRA’s goals (Woodford vNgo, 548 U.S. 81— 2006).




   United States District Court                                               Northern District of West Virginia-2013
Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 5 of 12 PageID #: 5




     While the PLRA requirement applies to all prisoners’ suits about prison life, it has no bearing on
 cases dealing with false imprisonment and abuse of process claims. Nonetheless, the plaintiff exhausted
 his remedy, as evidenced in Attachment 4 herewith, which corroborates his arguments in this suit for
 financial retribution.

     Further, for sake of any possible counterargument by the defendants, the plaintiff is a “former”
 prisoner, therefore, the PLRA does not apply. (Section 14.5.7, 2011 Matthew Bender Company, Chpt. 15,
 Selected Federal Statutes Affecting Prisoners).

      In the spirit of the preceding, Attachment 4 herewith must serve to occlude favorable adjudication
 for the plaintiff against all defendants named heretofore under color of state law.


 IV.       PREVIOUS LAWSUITS A1~I) ADMINISTRATiVE REMEDIES

           A.     Have you filed other lawsuits in state or federal court dealing with the same
                  facts involved in this action?           []Yes        EVNo

 V.        STATEMENT OF CLAIM

 State here,. as BRIEFLY as possible, the facts of your case. Describe what each
 defendant did to violate your constitutional rights. You must include allegations of
 sj,ec~fic wrongful conduct as to EACH and EVERY defelidant in the complainL
 Include also the names of other persons involved~, dates, and places. Do not give any
 legal arguments or cite any cases or statutes. Ifyou intend to allege a number ofrelated
 claims, you must number and set forth each claim in a separate paragraph.
  UNRELA TED CLAIMS MUSTBE RAISED IN SEPARATE COMPLAINTS WITH
 ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN                                              ao
 NEA TLYPRINTED PA GESMA YBEA TTACHED TO THIS COMPLAINE (LR PL
  3.4.4)

  CLAIM 1:                  ABBREVIATED FRAMEWORK OF THIS FIRST PLEADING

       This is a pro se complaint and, as such, it is held to less stringent standards than those drafted by
   attorneys (Cruz v Beto, 405 U.S. 319 1972). Further, the allegations in a pro se complaint must be
                                        —


   taken as true and construed in favor of the plaintiff (Urbina v Thorns, 270 F.3d 292,295— 6th Cir-2001).

       In full appreciation of this malicious prosecution and subsequent completion of an illegal 10+ years
   federal prison award in punishment, central to a fatally defective indictment, let it be noted with
   certitude, should this court opt not to favor the plaintiff with the monetary damages expressed
   inwardly, a jury trial must goYern.



  United States District Court                                            Northern District of West Virginia-2013
Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 6 of 12 PageID #: 6




      The plaintiff alleges the defendants named within, violated his Eighth and Fourteenth Amendments
  of the U S Constitution, central to gross negligence and willful misconduct,” nor shall any state deprive
 any person of life, liberty, or property, without due process of law, nor deny to any person within its
 jurisdiction the equal protection Of the laws...” (Fourteenth Amendment). “...Nor cruel and unusual
 punishments inflicted...” (Eighth Amendment).

     In addition~ hoWever, to alleviate the mandatory factor for this court’s genuine interpretatiOn of the
 constitutional encroachments carried into execution by the named defendants in this complaint, the
 plaintiff quantifies a portion of the infractions effectuated by each co-defendant heretofore. These
 actions in isolation mandate retribution, supported by content in Attachments 1 through 4.


~ Defendant Angela P. Dunbar has a personal history of negligence and deliberate indifference as
evidenced in hundreds of BP-lOs filed by the plaintiff in behalf of inmates, as part of the BOPs
“unworkable” Administrative Remedy Process. In Attachment 6 herein, Dunbar opines with assurance,
“...the warden has adequately addressed your concerns...however, based on the review by the RMB
Central Sector Medical Team, a placement was denied...” What the deceptive Dunbar conveniently
avoids is the fact that the medical review was comprised of altered medical records (See Attachment 1,
Exbt B). It was her responsibility to investigate the plaintiff’s allegation his medical records were altered,
similar to his indictment being amended (illegally changing his crime) in his PSR while under the
jurisdiction of the BOP. In her robotic pattern of denying all BP-lOs with the same response, “the
warden has adequately addressed your concerns”, she seals her own fate of negligence and deliberate
indifference. How can any workable program never favor the inmate? Should trial by jury become
essential in this grievance, the plaintiff is prepared to show a jury hundreds of BP-lOs in boiler-plate
denial. As for the plaintiff’s altered medical records, Attachment 1 wholly enlightens this Eourt.
~‘    Defendant Joe Coakley. No longer is he warden at USP Hazelton, as he was forced into early
retirement following the suspicious murder of notorious gangster Whitey Bulger soon after his transfer
to Hazelton. Coakley was persistent in his violations of the plaintiff’s rights. First, he condoned
interference from prison staff in the law library, where the plaintiff served as law clerk, literally having
correctional officers destroy the legal work the plaintiff did for inmates, so they couldn’t access the
courts, Which is their constitutional right. Coakley also did nothing when learning the fatally defective
indictment of the plaintiff was changed by unknown parties as a form of obstruction of justice. Coakley
also approved of home confinement for the plaintiff, then accepted the alteration of his medical records
in denial by Dr. Gregory Mims, as instructed directly by Mr. A. Mon. (See Attachment 1, Exbt A).
~     Defendant A. Mon. It was this acting camp administrator who instructed Dr. Mims to alter the
plaintiff’s medical records to cover-up his sense of duty to release the plaintiff to home confinement. In
a response dated March 12, 2018(See Attachment 1, Exbt A), Mr. Mon goe~ into great detail indicating
the plaintiff is “eligible”, after thorough investigation, for “home confinement” as part of standard pre
release...He concludes with the statement, “...if a RRC placement cannot be effectuated in this case, it is..
requested inmate Luczak be considered for home confinement...” However, when RRC placement was
indeed denied with altered medical records, and the plaintiff “called his marker” with Mr. Mon for
release to home confinement, his response was oppositional. On May 28, 2018 (See Attachment 1, Exbt
A), after ordering Dr. Mims to alter the plaintiff’s medical records from a Carel to Care3 status, no pre
release of any kind ever followed.

United States District Court                       6.                     Northern District of West Virginia-2013
Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 7 of 12 PageID #: 7




       Defendant L. Smith. This confused disciple of the BOP errantly held a meeting with the plaintiff,
 never imagining the disclosures that would be forthcoming. She was made aware of his indictment being
 amended changing his crime; his altered medical records by Dr. Mims, covered-up by Mr. B. Friend and
 used by Mr~ Mon and Warden Coakley to detain him further in prison, including the 70 additional days
 he was compelled to serve after his legal release date; and during his entire 10÷ years of detainment in
 federal prison, he never had a visitor. (See Tort Claim #2, Attachment 2). In evidence appearing as
 Attachment 1, ~xbt D, are two affidavits from inmates who inadvertently overheard Smith’s assessment
 following the meeting with the plaintiff. Smith informed the plaintiff these were serious allegations and
 she would investigate them and be back in touch with him with answers. As expected, she lied and
 never again contacted the plaintiff. And, when he tried to make contact with her she avoided him,
 knowing he was soon to be released. The affidavits speak for themselves and typify how impervious the
 BOP really is.

  ****  Defendant R. Thompson is no longer at USP Hazelton where she served as Camp Administrator for
 a short period of time. Her ignorance, neglect and deliberate indifference are decisively visible in her
 denial of the plaintiffs request for a motion from the BOP to his sentencing court for reduction in
 sentence deductible by USSG 181.13, Application Note (a)(A)(iv). The law is very clear. Any inmate
 seeking a sentence reduction based entirely on the “facts of his case” can approach the BOP to write a
 motion to his sentencing court for a sentence reduction, if that inmate can show the BOP that he is
 serving an illegal sentence. This is precisely what the plaintiff has experienced, with established matter
 in evidence herewith. If there is any suspicion of such an occurrence, the BOP is accountable to
 authenticate his arguments objectively, and proceed accordingly with the motion if it is determined to
 be accurate. Nothing more. These become the “extraordinary and compelling” reasons justifying the
 request, as a matter of law. The motion would be filed under 18 U.S.C. 3582 (c)(1)(A)(i). This is not to say
 the BOP could not deny the request with sound reasoning, but the “ignorance” of Thompson not even
 knowing policy, decisively shows she violated the plaintiffs constitutional rights to due process of law.
 Her simple illogical statement in denial was, “You have not qualified for any type of reduction in
 sentence...” (See Attachment 4). This superficial denial is dated November 15, 2016, two days after the
 event filing date of November 13, 2016. It would be impossible for Thompson or the BOP to have
 substantiated the records in toto in those two days, more neglect and indifference on behalf of the
 incapable BOP.

 In further illustrative support, the court is introduced to Salvatore F. DiMasi, Ex-Speaker of the House in
 Massachusetts, who in 2011 was sentenced to eight(8) years in prison for extortion and related crimes
 (United States v Salvatore F. DiMasi, Cr. No. 09-10166-MLW). After serving five(5) years, the BOP in
 conjunction with the cooperative government, filed a motion pursuant to 18 U.S.C. 3582(c)(1)(A)(i), and
 DiMasi Was released for,”extraordinary and compelling” reasons. This course of action is relevant to the
 instant action because it contradicts defendant R. Thompson’s supercilious authoritative opinion..

 While defendant R. Thompson is certainly entitled to her own opinion, she holds no privilege to her own
 facts. Her reaction, while presented with special aptitude, does far more to support the plaintiffs
 allegations than denigrate them. The Supreme Court has held that a prison official can be found reckless
 or deliberatelyindifférent if the official knows of, and disregards an excessive risk to an inmate, and
 “liberty interest” certainly qualifies as such. (Farmer, 511 U.S. at 837).




 United States District Court                                             Northern District of West Virginia-2013
Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 8 of 12 PageID #: 8


       Defendant B. Friend. This puppet of a figure in the health department for USP Hazelton
 committed two blatant acts of deception. First, he supported case manager B. Dugan, when she
 improperly without reason or authority, ordered the plaintiff to be “guard escorted” to medical services
 outside the prison compound when furloughed. This was five yearsafter the plaintiff was incarcerated
 and was absolutely done maliciously with prejudice, two traits Dugan is well known for with all camp
 inmates. She also covered-up the fact the plaintiff advised her that his fatally defective indictment was
 amended against the law in his PSR. She ignored his request to file this knowledge of the incident with
 the proper authorities. She further lied to him that he could receive no early release to a halfway house
 or home confinement due to his medical history being a Care3, when in fact it was a Carel at the time.
 See Attachment 1, Exbt B. Her course of action was in violation of 18 USC 3624(c)(2).
  ~ Defendant Dr., Gregory Mirns. .This licensed medical practitioner literally altered the medical
 records of the plaintiff as evidenced in Attachment 1, Exbt B herein. Defendants Friend, Smith, Dugan
 and Baughman were fully aware of this violation, and did nothing about it. It was Friend who attempted
 to cover-up for Dr. Mims by telling the plaintiff it was Dunbar at Region who altered. the records, not
 Mims. It matters not who, only that it was done maliciously with purpose.
  ~ Defendant A. Baughman. It was this counselor who extorted money from the plaintiff illegally
 through the BOPs infamous Inmate Financial Responsibility Program (IFRP). During his entire
  imprisonment, the plaintiff made forced illegal payments toward his restitution of $200, $100 and
 eventually $50 per month. In fact, as matter of law, he was court ordered to pay only one-third of his
 prison earnings toward his restitution, nothing, more. (See Attachment 7). Even though the BOP argues
 the plaintiff agreed to the payments, which he did under severe threats of commissary sanctions, the
 transgression persists by the fact the BOP defied a court order and constructed its own payment plan
 with prejudice against the plaintiff. See Attachment 1, page 6. Further, Baughman ignored policy and
 never checked periodically, the receipt of deposits into the plaintiff’s commissary account which is
 mandated by regulations, so adjustments to the IFRP payment could be implemented accordingly. In
 fact, Baughman never did this for any inmates, so the entire collection process was a complete sham.
 These overpayments must now be refunded if the entire award in damages is not properly satisfied.


  ~ Defendant Leanne M.. Vondehaar. This delusional probation officer from Covington, Kentucky
 took it upon herself to deny the 80 year old plaintiff from living with his common-law wife of 17 years
 upon his release, because in her warped mind, she concluded the plaintiff’s “wife” should have been
 indicted. Then, Vondehaar, as bright as she isn’t, had the audacit~iwhen the plaintiff requested
 explanation in writing, to write him a letter (See Attachment 6), stipulating “policy does not require or
 obligate the probation office from any explanation.” How “depraved” can this judiciary get with all this
 unnecessary “legal mumbo-jumbo”. Since when does this government have the authority or
 discretionary power to punish people it opines should be indicted. If they should have been indicted,
 then indict. Otherwise, focus on “real criminals” and stop with the foolishness. Thus, to continue.
 punishing the plaintiff with added “surprises” a “clueless” probation off cer is instructed in continuance
 of his malicious prosecution, to. proceed as stated herein. Further, the lawcourts in this country have the
 audacia to preach fair treatment and integrity. Because of this course of action by Vondehaar with the
 U.S. Probation Office, Covington, Kentucky, tolerating and refraining from punishment to this over
 zealous probation officer, the relationship between the petitioner and his common-law wife of 17
 years, has been terminated by her. This has brought about additional undue suffering to the plaintiff at
 an age when it can no longer be enduring, all because Vondehaar overstepped her authoritative
 boundary. (See Attachment 1, Exbt B, page 3)             ‘




United States District Court                     8.                     Northern District of West Virginia-2013
Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 9 of 12 PageID #: 9


        Defendant Bureau of Prisons. The history of this inept agency is all too visible with no one willing to
 “clean house”, as eventually it must be done. The BOP is best defined as a “runaway train”, and 10 years
 was ample time for this plaintiff to learn far more about this “agency of necessity only” than the BOP
 suspected. As for the case at bar, the BOP must be held liable, notonly because it condoned all these
 stated constitutional violations of the individual defendants heretofore, it must be liable under the
 “failure to train” theory.
 ~ Defendant Covington Probation Office. This agency is at fault because it condoned the actions of
 Probation Officer Vondehaar, who clearly needs to be relieved of her duties pursuant to the legal
 incapacity known best in the halls of justice as “stupidity”, if nothing else.

     Clearly defined, this violation against the plaintiff has been “continuing” during his entire serving of
 his 10÷ years illegal declaration of penalty, occasioned by ongoing unlawful acts from purported
 ministers of justice. Significantly, it is not “continual” ill-effects only from the original violation (Cowell v
 Palmer Twp, 263 F.3d 286,293 -3~ Cir-2001). Each named co-defendant herein has committed wrongful
 acts within the limitations period, as in appearance above. (Shomo v City of New York, 579 F.3d 176,183-
 84-3~ Cir-2009)


      On April 5, 2019 the plaintiff filed three(3) tort claims against the Bureau of Prisons pursuant to the
  Federal Tort Claims Act (Section 15.2, 2011 Matthew Bender & Company, Inc., Constitutional Rights of
  Prisoners) (BOP Program Statement 1320.06, Section 543.30).

      The above-mentioned tort claims appear fastened to Attachments 1, 2, and 3 from this time on to
  avert duplication in the matter of favorable justification under “Bivens”, which allows the plaintiff to sue
  government officials as individuals for violating his constitutional rights under the color of state law.
  (Bivens v Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 US 388, 91S. Ct; 1999—
  1971).

     The facts in argument are clearly formulated in this complaint that create a plausible scenario under
  which the named tortfeasors acted outside their scope of employment (Riley v Potter, CA No. 08-5167             —


  2010).

      Respectively, the tort claims in attachment are comprised of the following: (1) False Imprisonment
  and Abuse of Process $10 million dollars; (2) Overserving Sentence by 70 days $350,000; (3) Dental
                          -                                                             -


  treatment mandated by BOP deliberate indifference $52,000. -




      As matter of law, the BOP had six months to respond to these tort claims, with that final deadline
  date being October 5, 2019. No such response of any kind was ever forthcoming. Its “silence” compels
  this court to deduce the BOP holds no defense for any of the allegations in presentment in this
  complaint, and must therefore rule in favor of the plaintiff.

     BOP Program Statement 1320.06, Section 543.30, Reference 8(a) Processing the Claim, states in
                                                                            —


  exactness, “...you will receive an acknowledgment letter indicating the filing date and a claim number...”
  No such letter was ever realized by the plaintiff.




   United States District Court                         9~                      Northern District of West Virginia-2013
   Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 10 of 12 PageID #: 10



         in furtherance of Section 8c (1),.the plaintiff is assured that an investigation will be conducted.
     Ordinarily, the regional office, Mid-Atlantic Region (Angela P Dunbar), would refer the claim to the
     appropriate institution for investigation, in this case tne current warden at USP Hazelton Instead she
     did the expected, which her history forebodes as nothing.

         The warden was mandated by Section 8c (1) to prepare a report with his recommendation Then by
     law, the plaintiff had the right to rebut that endorsement. No such report was ever defensible.


        VI.      INJURY

              Describe BRIEFLY and SPECIFICALLY how you have been injured and the
        exact nature of your damages.                                                               V     V




                  rhe best middle ground for amplification of the truth to the plaintiff’s ongoing allegation that his
              indictment has been fatally defective, is to refer this court to AttachmentS, Exbt A. Deductible by these
              statements of fact, supported by the record, if this court dares, let it show that this indictment is not
              defective. It would be a sacrilege to so suggest, if not an embarrassment to the powers of this judicial
              assembly.                                                    V



          V   Indictments cannot be amended in substance, as was done in the instant action with the changing of
              terms and language (United States v Cancelliere, 69 F.3d 1116, 1121— 11th Cir 1995). This logic follows
                                                                                             —


              from the fundamental distinction between the information and the indictment which must be returned
              by a grand jury. If the indictment could be so changed, it would no longer be the indictment returned by
              the grand jury. In “Russell v United States, 369 U.S. 749, 769— 1962”, the court pointed out that a
               consequence of amending an indictment is that the defendant “couldVthen be convicted on the basis of
              facts not found by, and perhaps not even presented to the grand jury which indicted him.

              Thus, the Fifth Amendment forbids amendment of an indictment whether actual or constructive (United
              States v Wacker, 72 FR.3d 1453, 1474 ~10th Cir 1995>. This revelation must affirm that the plaintiff, not
                                                              —


              only served a 10+ years illegal sentence, but his prosecutor, Christina M. Brown, lied to a grand jury and
              brought fraud upon a lawcourt with pure deception, which constitutes a malicious prosecution.
VII. RELffiE

        State BRIEFLY and EXACTLY what you want the Court to do for you. Make
        no legal arguments. Cite no cases or statutes.
        MONETARY DAMAGES

           No court of law can deprive this plaintiff from filing this civil action complaint under the “Bivens
        Doctrine” with entitlement to awards in monetary damages for each of his three (3) federal tort claims
        admissible by the Federal Tort Claims Act (RCA).                       V




            The plaintiff seeks in irrefutable argument $10 million dollars for false imprisonment and abuse of
         process (Attachment #1); $350,000 for being held in captivity 70 days longer than his true release date




 Un ted States Di trict C0urt
Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 11 of 12 PageID #: 11


   (Attachment #2); and $52,000 for major dental work now required due to the BOP’s non-existent dental
   services, absent any level of review, in evidence with one dentist providing service to approximately
   4,500 prisoners on a mountain in West Virginia Surely, money is allocated for proper medical and dental
   services to the BOP, but where does the money go?

   With added emphasis on Tort Claim #2, the only way a prisoner can lose his earned good time credits is
   as a result of a disciplinary infraction, thereby prolonging his confinement. Losing those credits any
   other way violates due process of law, as occurring in the instant action, a constitutional transgression.
   The BOP has not only provided a statutory right to good time, but also specifies that it is to only be
   forfeited for serious misbehavior. For this reasoning alone, this court is compelled to accept Tort Claim
   #2 in presentment, favorable to the plaintiff in toto.

       The purpose of this financial retribution is to redress deprivations of the plaintiffs constitutional
   rights, having been held in captivity illegally to serve~a 10+ years sentence central to a defective
   indictment the BOP refused to address when it was~brought to its attention in 2016.

   Further violations of the plaintiff’s constitutional rights included the following: (1) serving 13 months of
   his sentence in a LOW security facility when in fact he was to serve that time in a camp, designated by
   the court ( See Attachment 1, pageS and ExbtB, page 3; (2) being deprived of any visitors during his
   entire sentence; (3) having money extorted from him under the guise of the BOP’s infamous IFRP
   program; (4) having his medical records altered by a licensed medical practitioner, Dr. Gregory Mims; (5)
   having the very indictment he maintained was defective for 10÷ years in continuing appeal, amended
   illegally by government officials just prior to his release; (6) constant harassment as he performed over
   40,000 actual hours of free legal assistance to all inmates free of any charges whatsoever; (7) and being
   assigned “guard escort” five years into his sentence as punishment when he was furloughed for medical
   care “off the prison compound” which resulted in having the 80 year oLd plaintiff sleep in the SHU the
   night before scheduled medical treatment off the prison compound. How sick is this?

       Facts cannot be ignored. The BOP was an integral component in this malicious and vindictive
   prosecution, with its role deductible by the above-mentioned facts. This action of deliberate
   indifference by the BOP produced mental suffering, major medical and dental negligence, producing
   justification for punitive damages not to exceed $10 million dollars, but certainly not less than that.

       The isolated purpose of the stated damage awards are intended to compensate the plaintiff for
   injuries that were caused by the deprivation of his constitutional rights. Because such damages are
   totally divorced from any compensatory purpose, they are not being justified as presumed.damages, but
   serve as a substitute for ordinary compensatory damages.

       In truth, these federal tort claim amounts arejustified punitive damages for deprivations by the
   defendants so named with transgression of constitutional rights associated in principle to Section 73
   above.

       These punitive damages must be awarded for reckless, callous indifference to the federal protected
   rights of this plaintiff, to decisively derail the BOP from continuing this illegal practice against federal
   prisoners. Should trial by jury become necessary in the instant action, witnesses will be brought forward
   to substantiate the aforesaid.                            -




        While local governments are not natural persons and might be immune from punitive damages in
   civil action complaints, those named herewith do not qualify for any such exemption.


  United States District Court                                             Northern District of West Virginia-2013
  Case 1:19-cv-00210-TSK-MJA Document 1 Filed 11/18/19 Page 12 of 12 PageID #: 12




  In closing, the plaintiff, in addition to the stated award in damages, beseeches this court to grant such
  other relief, as it may appear the plaintiff holds entitlement. This grievance is a FTCA claim whereby the
  plaintiff can recovermonetary awards from those named herein, including the BOP for injury caused by
  neglect and wrongful acts.

                     DECLARATION UNDER PENALTY OF PERJURY

       The undersigned declares under penalty ofperjury that he/she is the plaintiffin the
above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.


Executed at     ~ M~ ~ i~e 1/                           on                                /      2 4y     9
                          (Location)                           (Date)


                                                        L I~
                                                        Your Signature




 United States District Court                     12.                    Northern District of West Virginia-2013
